Exhibit 10.4

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Agreement”) is made as of
October 22, 2012 (the “Effective Date”), by and between Real Estate Associates
Limited IV, a California limited partnership (“Assignor”); Terrace House, LLC a
Connecticut limited liability company (“Terrace House”); W. Matthew Harp as
executor for the Estate of Wendell C. Harp (the “Estate”); W. Matthew Harp, an
individual (“Harp”); and John D. Prete, an individual (“Prete”), each a “Party“
and, as the context requires, any two or more, collectively, “Parties”), with
reference to the following:

A.         The Branford Group Limited Partnership (the “Partnership”) was formed
as a limited partnership under the laws of the State of Connecticut and is being
governed pursuant to an Agreement and Certificate of Limited Partnership, dated
as of February 25, 1982 (the “Partnership Agreement”).

B.         Prete is the surviving sole operating general partner of the
Partnership and Assignor is the limited partner of the Partnership.

C.        Wendell C. Harp, who is now deceased, was a co-operating general
partner of the Partnership, and upon his death, his general partnership interest
was converted to a special limited partner interest.

D.        Assignor has agreed to assign all of its limited partnership interest
in the Partnership to Terrace House and to the “Operating General Partner,” as
defined herein, and withdraw from the Partnership, Terrace House has agreed to
acquire such limited partnership interest of Assignor and the Operating General
Partner has consented to such assignment and assumption, all pursuant to the
terms of this Agreement.

E.         The Parties hereto have agreed to admit Harp as a co-operating
general partner in exchange for consideration set forth herein. 

F.         Harp and Prete shall collectively be referred to as the “Operating
General Partner”.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.            Assignment and Assumption.

1.1          Effective as of the “Closing” (as hereinafter defined):

(a)          Assignor hereby assigns to Terrace House 2% of Assignor’s interest
in the Partnership, 49% of Assignor’s interest in the Partnership to John D.
Prete and 49% of the Assignor’s interest in the Partnership to W. Matthew Harp,
as the executor of the estate of Wendell C. Harp, including, without limitation,
all Profits and Losses, Cash From Operations, Net Refinancing Cash, Cash from
Disposition or Partial Disposition and other Partnership distributions, other
Partnership funds and assets, and any reimbursements of expenses, repayments of
any loans made by the Withdrawing Limited Partner or any Affiliate to the
Partnership (collectively, the “Interest”), and

(b)          Terrace House and the Operating General Partner, jointly and
severally, assume and agree to perform all of the obligations of Assignor under
the Partnership Agreement.

1.2          In consideration of Assignor’s assignment of the Interest, at the
Closing Terrace House shall pay to Assignor an amount (the “Payment”) equal to
$1,530,000.00 payable in cash and Harp shall pay to Assignor $1.00. Assignor
covenants and agrees that such sums shall be received in full satisfaction of
all obligations and liabilities due Assignor in connection with or in any manner
arising out of the Partnership, the Project or any other assets owned by the
Partnership.

2.            Closing.

2.1          The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur no later than  October 31, 2012 (the “Closing Date”).

2.2          At the Closing:

(a)          As provided in Section 1.2, Terrace House shall pay the Payment;
and

(b)          Assignor, Terrace House, and the Operating General Partner shall
execute and exchange countersigned counterparts of the First Amendment to
Amended and Restated Agreement of Limited Partnership of the Partnership in the
form attached hereto as Exhibit A (the “Amendment”).

3.            Conditions to Closing.

3.1         Each of the Parties acknowledges that the consents of the
Governmental Agencies to the transfer of the Interest, as contemplated by this
Agreement is  required. Terrace House and the Operating General Partner shall
use commercially reasonable efforts to obtain the same, and Assignor, at no
cost, expense or liability to it, will cooperate to provide the Authority with
such information and executed documents which the Authority may reasonably
require in order to evaluate such transfer and it shall be a condition precedent
to Closing that the Authority’s consent is received prior to Closing. Terrace
House, on the one hand, and Assignor, on the other, shall each provide the other
with copies of any correspondence from the Authority that it receives in
connection with their review of the proposed transfer of the Interest.

3.2         It shall be a condition precedent to Closing that all
representations, warranties set forth herein shall be true and correct in all
material respects, and all covenants set forth herein shall have been fully
complied with in all material respects as of the Closing.

3.3         Notwithstanding anything to the contrary contained or implied in
this Agreement, there are no other conditions to the obligation of the Parties
to close the transaction contemplated by this Agreement except as expressly set
forth in this Section 3.

3.4         If on or before Closing any condition set forth in Section 3.1 or
3.2 has not been satisfied, this Agreement shall terminate and be of no further
force or effect.

4.            Representations, Warranties and Covenants.

4.1          As a material inducement to Terrace House and the Operating General
Partner entering into this Agreement, Assignor hereby represents and warrants to
Terrace House the following are true and correct as of the Effective Date, shall
be true and correct as of the Closing Date, and shall survive the Closing and
the withdrawal of Assignor from the Partnership:

(a)          Assignor is the owner of the Interest and the Interest is not
subject to any lien, pledge or encumbrance of any nature whatsoever and Terrace
House and the Operating General Partner shall acquire the same free of any
rights or claims thereto by any other party claiming by, through or under
Assignor.

(b)          The execution and delivery of this Agreement by Assignor and the
performance of the transactions contemplated herein have been duly authorized by
all requisite partnership proceedings and, assuming the due and proper execution
and delivery by Terrace House and Operating General Partner, this Assignment is
binding upon and enforceable against Assignor in accordance with its terms.

4.2          As a material inducement to Assignor entering into this Agreement,
Terrace House and the Operating General Partner each hereby represents and
warrants to Assignor the following are true and correct as of the Effective
Date, shall be true and correct as of the Closing Date, and shall survive the
Closing and the withdrawal of Assignor from the Partnership:

(a)          The execution and delivery of this Agreement by Terrace House and
the Operating General Partner and the performance of the transactions
contemplated herein have been duly authorized by all requisite corporate and
partnership proceedings.

(b)          Assuming the due and proper execution and delivery by Assignor,
this Assignment is binding upon and enforceable against Terrace House and the
Operating General Partner in accordance with its terms.

(c)  No proceeding before any federal, state, municipal or other governmental
department, commission, board or agency is pending against Terrace House or the
Operating General Partner, or, to the knowledge of Terrace House and the
Operating General Partner, threatened against Terrace House or the Operating
General Partner pursuant to which an unfavorable judgment would restrain,
prohibit, invalidate, set aside, rescind, prevent or make unlawful this
Agreement or the transactions contemplated hereunder, nor does Terrace House
know of any reason to believe any such proceeding will be instituted.

(d)  Terrace House and the Operating General Partner is each aware of the
restrictions on transfer or encumbrance of the Interest under the Partnership
Agreement, as well as the transfer restrictions imposed by the Securities Act of
1933, as amended, and applicable state securities laws (the “Securities Laws”). 
Terrace House and the Operating General Partner is each able to bear the
economic risk of its respective investment in the Interest, is aware that it
must hold the Interest for an indefinite period and that the Interest has not
been registered under the applicable Securities Laws and may not be sold or
otherwise transferred unless permitted by the terms of the Partnership Agreement
and the Interest is registered, or an exemption from the registration
requirements is available with respect thereto, under the Securities Laws.  Each
of Terrace House and the Operating General Partner is acquiring its portion of
the Interest for its own account and not with a view to resell, transfer or
otherwise dispose thereof.

(e)          Terrace House is an affiliate of the Operating General Partner and,
knows, therefore, at least as much about the Partnership as Assignor. Terrace
House is experienced in financial transactions such as ownership of the Interest
and understands the business and operations of the Partnership.  Terrace House
has had an opportunity to ask questions about and seek information about the
Partnership and the Project, and has not relied upon any express or implied
representations or warranties from Assignor with regard to the Interest, the
Partnership or the Project, except as expressly provided herein.

(f)           Terrace House covenants to Assignor that on or before Closing, the
Partnership will have obtained all necessary consents and approvals for the
transactions contemplated by this Agreement, including, but not limited to, the
consents, to the extent required, of all holders of all Mortgages and of all
Governmental Agencies.

4.3          Except as expressly provided in this Section 4, no Party has made
any other representation or warranty concerning the Interests, the Apartment
Complex, the Partnership or any other matter.

5.            Miscellaneous.

5.1          All notices, demands, requests and other communications required
pursuant to the provisions of this Agreement (“Notice”) shall be in writing and
shall be deemed to have been properly given or served for all purposes (i) if
sent by Federal Express or any other nationally recognized overnight carrier for
next business day delivery, on the first business day following deposit of such
Notice with such carrier, (ii) if personally delivered, on the actual date of
delivery, (iii) if sent by certified mail, return receipt requested postage
prepaid, on the fifth (5th) business day following the date of mailing, or (iv)
sent by confirmed facsimile transmission or electronic delivery with an original
copy thereof transmitted to the recipient by one of the means described in
subsections (i) through (iii) no later than three (3) business days thereafter. 
All notices shall be sent to the addressee at its address set forth following
its name below: addressed as follows:

(a)          If to Assignor:

Aimco

80 International Drive, Suite 130

Greenville SC 29615

Attention: Eric Mathis

and:

Aimco

4582 South Ulster Street Parkway

Suite 1100

Denver, CO  80237

Attention:  Ken Diamond, Esq.

Facsimile:  720-200-6882

with a copy to:

Law Offices of Peter H. Alpert, Inc.

601 S. Figueroa Street, Suite 2330

Los Angeles, CA 90017

Attention: Peter H. Alpert

Facsimile: 213-687-1511

(b)          If to Terrace House or the Operating General Partner, to the
intended recipient at:

W. Matthew Harp

300 Whaley Avenue

New Haven, Connecticut

Facsimile:                                             

and:

John Prete

300 Wentworth Court

Naples, Florida 34104

Facsimile:                                             

with a copy to:

Susman, Duffy & Segaloff, PC

Laura M. Sklaver, Esq.

59 Elm Street, Fifth Floor

New Haven, Connecticut  06510

Facsimile 203-562-8430

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

5.2   If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable. This Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

5.3  This Agreement may be signed in any number of counterparts, each of which
shall be an original for all purposes, but all of which taken together shall
constitute only one agreement. The production of any executed counterpart of
this Agreement shall be sufficient for all purposes without producing or
accounting for any other counterpart thereof.

5.4  This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives and permitted successors and
assigns of the Parties hereto. This Agreement shall be interpreted in accordance
with the laws of the state in which the Project is located.

5.5  Nothing herein shall be construed to be for the benefit of or enforceable
by any third party including, but not limited to any creditor of either
Assignor.

5.6  The Parties shall execute and deliver such further instruments and do such
further acts and things as may be required to carry out the intent and purposes
of this Agreement.

5.7  All article and section titles or captions contained in this Agreement are
for convenience only and shall not be deemed part of the text of this Agreement.

5.8  In the event that any court or arbitration proceedings is brought under or
in connection with this Agreement, the prevailing party in such proceeding
(whether at trial or on appeal) shall be entitled to recover from the other
party all costs, expenses, and reasonable attorneys’ fees incident to any such
proceeding. The term “prevailing party” as used herein shall mean the party in
whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

5.9  This Agreement constitutes the sole agreement of the Parties with respect
to the matters herein, all prior oral or written agreements being merged herein.
This Agreement may only be modified by a writing signed by all of the Parties
hereto and time is of the essence of this Agreement.

5.10               In interpreting this Agreement it shall be presumed that the
Agreement was jointly drafted and no presumption shall arise against any Party
in the event of any ambiguity.

5.11               Whenever herein the singular number is used, the same shall
include the plural where appropriate, and words of any gender shall include each
other gender where appropriate.

 

 

 

 

 

[Signatures on following page(s)]


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

ASSIGNOR:                                                          REAL ESTATE
ASSOCIATES LIMITED IV,

a California limited partnership

By National Partnership Investments, LLC,

a California limited liability company,

its general partner

By   Bethesda Holdings I, LLC,

a Delaware limited liability company,

its member

By   AIMCO/Bethesda Holdings, Inc.,

a Delaware corporation,

its member

By  /s/John Bezzant

Name: John Bezzant

Title: Executive Vice President

ASSIGNEE:                                                           TERRACE
HOUSE, LLC,

a Connecticut limited liability company

By  /s/John D. Prete

Name: John D. Prete

Title: Partner

OPERATING GENERAL PARTNER:                  /s/W. Matthew Harp

W. MATTHEW HARP, as executor for the Estate of Wendell C. Harp

 

/s/John D. Prete

JOHN D. PRETE